
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Ms. Waters (for
			 herself and Ms. Fudge) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Internal Revenue Service should immediately update its
		  collection policies and procedures in order to more adequately protect and
		  assist taxpayers suffering an economic hardship.
	
	
		Whereas in Vinatieri v. Commissioner, the tax court held
			 that the Internal Revenue Service (IRS) abused its discretion by proposing to
			 levy on a taxpayer who had shown that she was in economic hardship;
		Whereas the Vinatieri error arose because the IRS
			 interpreted the Internal Revenue Manual as preventing it from placing the
			 taxpayer’s account into currently not collectible status due to the unfiled
			 returns;
		Whereas, since Vinatieri v. Commissioner, the IRS has
			 failed to adequately explain procedures for placing an account with unfiled
			 returns into currently-not-collectible status rather than proceeding with
			 levy;
		Whereas errors in the Vinatieri case also
			 occurred because: (1) The Internal Revenue Manual did not simply state that the
			 IRS cannot levy or propose to levy on a taxpayer known to be in economic
			 hardship; and (2) the Internal Revenue Manual that permits
			 currently-not-collectible status for taxpayers in economic hardship was
			 contradictory and incomplete in explaining the availability of
			 currently-not-collectible status where there were unfiled returns;
		Whereas as long as the IRS does not levy or propose to
			 levy on a taxpayer it knows is in economic hardship, it operates consistently
			 with the holding of Vinatieri;
		Whereas as IRS employees would benefit from additional
			 training on the principles outlined in the Vinatieri decision, independently of
			 any other circumstance, the IRS should not levy or propose to levy if the levy
			 will create economic hardship;
		Whereas, according to the National Taxpayer Advocate, the
			 IRS’s collection policies inflict unnecessary harm on taxpayers who are
			 struggling financially;
		Whereas, according to the National Taxpayer Advocate, in
			 fiscal year 2010, the IRS filed liens against 1,100,000 taxpayers;
		Whereas, according to the National Taxpayer Advocate,
			 between fiscal year 1999 to fiscal year 2010, the IRS increased its lien
			 filings by 553 percent;
		Whereas when the IRS files a notice of Federal tax lien,
			 the taxpayer’s credit rating can be damaged for the long term;
		Whereas tax liens are recorded by consumer reporting
			 agencies and remain on a taxpayer’s credit report for 7 years from the date a
			 tax liability is resolved;
		Whereas employers, mortgage lenders, landlords, car
			 dealerships, auto insurance companies, and credit card companies utilize credit
			 reports, and a tax lien has the potential to render an individual unemployable,
			 unable to obtain housing (owned or rented), and unable to obtain car insurance
			 or a credit card, at least at reasonable rates, for many years into the
			 future;
		Whereas a tax lien can be particularly devastating to
			 small businesses, as it often cuts off their access to credit;
		Whereas section 6343(a)(1)(D) of the Internal Revenue Code
			 of 1986 states that a levy shall be released if the Secretary has determined
			 that such levy is creating an economic hardship due to the financial condition
			 of the taxpayer;
		Whereas Treasury Regulation section
			 301.6343–1(b)(4) provides that economic hardship is present if
			 satisfaction of the levy in whole or in part will cause an individual taxpayer
			 to be unable to pay his or her reasonable basic living expenses;
		Whereas, to determine hardship, the IRS considers general
			 earning potential, basic living expenses, and the cost of living in the
			 taxpayer’s geographic location;
		Whereas a levy on the taxpayer’s wages or property would
			 cause the taxpayer to be unable to pay reasonable basic living expenses,
			 creating an economic hardship that would require release of the levy pursuant
			 to Treasury Regulation section 301.6343–1(b)(4) and other regulations;
		Whereas the IRS has not revised Internal Revenue Manual
			 sections that lead it to propose to levy on a taxpayer in economic
			 hardship;
		Whereas the IRS lacks sufficient procedures to monitor
			 economic hardship among taxpayers;
		Whereas the IRS should work with the Taxpayer Advocate
			 Service to revise its Internal Revenue Manual and other procedural guidance to
			 clarify that all collection employees have authority to put a taxpayer account
			 into currently-not-collectible status based on economic hardship even when the
			 taxpayer has unfiled returns, independently of any other criteria;
		Whereas the IRS should work with Taxpayer Advocate Service
			 to train collection employees how to manage taxpayer accounts when the taxpayer
			 is facing economic hardship;
		Whereas the IRS should establish quality review procedures
			 that measure whether employees considered the possibility that a taxpayer was
			 in economic hardship and managed accounts appropriately;
		Whereas taxpayers and small businesses continue to be
			 harmed as a result of the IRS’s failure to correct its instructions to its
			 employees;
		Whereas the IRS has not corrected either of these
			 conditions;
		Whereas currently-not-collectible status is the mechanism
			 for preventing issuance of levies;
		Whereas it is the IRS’s mission to provide America’s
			 taxpayers with quality service by helping them understand and meet their tax
			 responsibilities; and
		Whereas it is the IRS’s obligation to apply tax law with
			 integrity and fairness to all: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Internal Revenue Service should immediately update its
			 collection policies and procedures in order to more adequately protect and
			 assist taxpayers suffering an economic hardship.
		
